        Case 2:18-cr-00422-SMB Document 755 Filed 09/30/19 Page 1 of 2



 1   DAVID EISENBERG
     DAVID EISENBERG, P.L.C.
 2   3550 N. Central Avenue, Ste. 1550
     Phoenix, Arizona 85012
 3   Arizona State Bar No. 017218
     Telephone: (602.237.5076
 4   Email: david@deisenbergplc.com

 5   Attorney for Defendant Andrew Padilla

 6
                                     UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF ARIZONA
 8
 9    United States of America,
                                                             CR 18-00422-06-PHX-SMB
10                     Plaintiff,
              v.                                        DEFENDANT PADILLA’S NOTICE
11                                                       OF JOINDER IN DEFENDANT
      Andrew Padilla,                                   BRUNST’S MOTION TO DISMISS
12                                                     INDICTMENT BASED ON FAILURE
                       Defendant.                          TO ALLEGE NECESSARY
13                                                     ELEMENTS OF THE TRAVEL ACT
                                                                 (Doc. 746)
14
          Defendant Andrew Padilla, by and through undersigned counsel, hereby gives notice that
15
     he joins in Defendant Brunst’s Motion to Dismiss Indictment Based on Failure to Allege
16
     Necessary Elements of the Travel Act (Doc. 746). Defendant Padilla adopts the positions and
17
     factual and legal arguments set forth in Mr. Brunst’s motion as if fully set forth herein.
18
          Respectfully submitted this 30 th day of September, 2019.
19
20
                                                       s/ David Eisenberg
21
                                                       DAVID EISENBERG
22                                                     Attorney for Andrew Padilla

23
24
25
26
27
28
        Case 2:18-cr-00422-SMB Document 755 Filed 09/30/19 Page 2 of 2



 1                                  CERTIFICATE OF SERVICE
 2
     I hereby certify that on September 30, 2019, I electronically transmitted the attached document
 3   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
     Electronic Filing to the following CM/ECF registrants:
 4
     Kevin M. Rapp, Kevin.Rapp@usdoj.com
 5   Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
     Reginald E. Jones, reginald.jones4@usdoj.gov
 6   Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
     Andrew C. Stone, andrew.stone@usdoj.gov
 7
     Erin E. McCampbell, emccampbell@lglaw.com
 8   Anthony R. Bisconti, tbisconti@bienertkatzman.com
     Ariel A. Neuman, aan@birdmarella.com
 9   Bruce S. Feder, bf@federlawpa.com
     James C. Grant, jimgrant@dwt.com
10   Paul J. Cambria, pcambria@lglaw.com
     Robert Corn-Revere, bobcornever@dwt.com
11   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
     Whitney Z. Bernstein, wbernstein@bienertkatzman.com
12   Gary S. Lincenberg, glincenberg@birdmarella.com
     Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
13   Joy Malby Bertrand, joyous@mailbag.com
     John Jacob Kucera, john.kucera@usdoj.gov
14
15      s/ David Eisenberg
         David Eisenberg
16
17
18
19
20
21
22
23
24
25
26
27
28
